Citation Nr: 1814407	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-24 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


REMAND

The Veteran served on active duty from May 1992 to May 2003.  He had an additional 9 years and 27 days of active service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in June 2017.  During the hearing, the Veteran's representative submitted additional evidence.  He waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).

The Veteran contends that his service-connected bilateral hearing loss should be rated as compensably disabling.  In this regard, he reported during the June 2017 Board hearing that his hearing loss has worsened in severity and that he has difficulty understanding conversations at work.

The Veteran was afforded VA examinations in regard to his hearing loss in August 2010 and June 2014.  During these examinations, the Veteran's hearing loss did not exhibit a compensable level of impairment.  Thereafter, the Veteran submitted audiometric test results from June 2017 that show some additional loss in hearing acuity since the June 2014 VA examination.  However, the June 2017 test results did not include speech discrimination testing and such results do not indicate a compensable level of hearing loss when considered in conjunction with the speech discrimination results of record.  In addition, the June 2017 test results do not show an exceptional pattern of hearing loss to allow for assignment of a rating in the absence of speech discrimination testing.  38 C.F.R. § 4.86.  Therefore, another VA examination is warranted to assess the current severity of the Veteran's bilateral hearing loss.

In addition, as the record shows that the Veteran receives VA treatment in regard to his hearing loss, such records should be associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from May 2010.

2.  After completing the records development indicated above, schedule the Veteran for a VA examination to assess the severity of his service-connected bilateral hearing loss.

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative an appropriate supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

